DETAILED ACTION
This is a response to the Amendment to Application # 16/948,918 filed on July 13, 2022 in which claims 1, 3, 8, 10, 15, and 17 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

	
Claim Objections
Claims 1-20 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “[t]he least restrictive claim should be presented as claim number 1” (emphasis added). See also, MPEP § 608.01(i)). In the present application, the claim presented as claim number 8 is the least restrictive claim of the independent claims. This objection will be held in abeyance at Applicant’s request.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasan et al., US Publication 2016/0004410 (hereinafter Srinivasan), as cited on the Notice of References Cited dated September 3, 2021, in view of Anandan et al.; Spring Cloud Stream Reference Guide; 2016; Pivotal Software, Inc.; Pages 1-61 (hereinafter Anandan).

Regarding claim 1, Srinivasan discloses a system, comprising “a processor; a non-transitory computer-readable medium.” (Srinivasan ¶ 34). Additionally, Srinivasan discloses “stored instructions translatable by the processor to perform: providing a first browser-based application running on a first user device using two or more application pages of the first browser-based application running on the first user device for accessing and displaying web content on the first user device” (Srinivasan ¶¶ 28-29) by disclosing a system with “one” client device (i.e., a first user device, Srinivasan ¶ 29) having a web browser (i.e., a browser based application) with multiple tabs (i.e., two or more application pages). Further, Srinivasan discloses “providing communication … for a first application page to publish a user interface event associated with activity of a first widget on the first application [and] for the second application page specifying one or more actions for the second application page to take in response to the user interface event, the one or more actions including updating a value of a second widget on the second application page.” (Srinivasan ¶¶ 48, 51, 54, and Fig. 5B). Specifically, social network notification collector 206 collects social media notifications (Srinivasan ¶ 48), which it sends to the push notification module (Srinivasan ¶ 51) for publishing. The notifications are collected from a social media website and includes activities such as friend requests or posts (Srinivasan ¶ 48) and are shown to involve widgets (Srinivasan Fig. 5B). In response to the publishing of the notification, the user’s web page provides a notification to the user by updating the notifications page (i.e., specifies an action, Srinivasan ¶ 54). 
Moreover, Srinivasan discloses “responsive to a trigger originating from a user interface of the first application page, generating a first user interface event configured to be publishable across multiple application pages of the first browser-based application” (Srinivasan ¶ 33) where an activity at system 115a (i.e., the first user device) causes the notification server to “retrieve/receive” the activity information so that they can be shared to other tabs or windows. Likewise, Srinivasan discloses “publishing the first user interface event to a browser local storage” (Srinivasan ¶ 97) by disclosing that the shared storage may be HTML5 local storage. Srinivasan also discloses “periodically polling, by the second application page, the browser local storage for the user interface event” (Srinivasan ¶¶ 94,101) where the synchronization module polls the notification server after a preset time has elapsed (Srinivasan ¶ 101) and indicating that each tab includes a synchronization module (Srinivasan ¶ 94), and thus, the second application page is polling the browser local storage. Finally, Srinivasan discloses “responsive to the first user interface event being published to the browser local storage, updating, without user intervention, data on the second application page of the first browser-based application with information relating to the first user interface event” (Srinivasan ¶ 101) by retrieving the notifications after the time has elapsed (i.e., without user intervention).
Although the pages of Srinivasan must include some form of configuration, the disclosure of Srinivasan does not appear to explicitly disclose “providing communication configuration settings for the first browser-based application, the communication configuration settings including: configuration settings for a first application page to publish a user interface event associated with activity of a first widget on the first application page, the event including a unique identifier and an event payload; configuration settings for a second application page to subscribe to the user interface event published by the first application page; configuration settings for the second application page specifying one or more actions for the second application page to take in response to the user interface event, the one or more actions including updating a value of a second widget on the second application page based on the event payload.”
However, Anandan discloses “providing communication configuration settings for the first browser-based application.” (Anandan 25, § 5. Configuration Options). Additionally, Anandan discloses “configuration settings for a first application page to publish a user interface event associated with … the first application page, the event including a unique identifier and an event payload” (Anandan 13 Injecting Channels Directly, see also 11, Customizing Channel Names, 4, § 1. Introducing Spring Cloud Stream) where the event includes a customized channel name, which is a unique identifier, and a payload in the example event code. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Anandan was combined with Srinivasan, that the event data of Anandan  would be applied to the widget of Srinivasan. Therefore, the combination of Srinivasan and Anandan at least teaches and/or suggests the claimed limitation “configuration settings for a first application page to publish a user interface event associated with activity of a first widget on the first application page, the event including a unique identifier and an event payload,” rendering it obvious.
Further, Anandan discloses “configuration settings for a second application page to subscribe to the user interface event published by the first application page” (Anandan 4, § 1. Introducing Spring Cloud Stream) by including configuration semantics for publishing and subscribing. Finally, Anandan discloses “configuration settings for the second application page specifying one or more actions for the second application page to take in response to the user interface event, the one or more actions including updating a value … based on the event payload” (Anandan 8-9, § 2.4 Consumer Groups; 18-20, § 3.1.6 Aggregation) by configuring the pages to receive the event if they are within the correct group, in response to the publication interface event and giving an example of where the payload value is used to update another value. 
A person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Anandan was combined with Srinivasan, that the event data of Anandan  would be applied to the widget of Srinivasan. Therefore, the combination of Srinivasan and Anandan at least teaches and/or suggests the claimed limitation “configuration settings for the second application page specifying one or more actions for the second application page to take in response to the user interface event, the one or more actions including updating a value of a second widget on the second application page based on the event payload,” rendering it obvious.
Srinivasan and Anandan are analogous art because they are from the “same field of endeavor,” namely that of browser-based applications. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan and Anandan before him or her to modify the cross-tab communication actions of Srinivasan to include the particular publish/subscribe configuration system of Anandan.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Srinivasan differs from the claimed invention by implicitly including  some undisclosed manner of communication configuration in place of the claimed manner of communication configuration. Further, Anandan teaches that that the claimed communication configuration system was well known in the art. One of ordinary skill in the art could have predictably substituted the undisclosed communication configuration system of Srinivasan for the specific communication configuration system of Anandan because Srinivasan does not appear to require any particular form of configuration and, thus, the configuration method of Anandan would be assumed to work with it.

Regarding claim 8, it merely recites a method performed by the system of claim 1. The method comprises the execution of computer software modules for performing the various functions. The combination of Srinivasan and Anandan comprises computer software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 15, it merely recites a computer program product for embodying the system of claim 1. The computer program product comprises computer software modules for performing the various functions. The combination of Srinivasan and Anandan comprises computer software modules for performing the same functions. Thus, claim 15 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claims 4, 11, and 18, the combination of Srinivasan and Anandan discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Srinivasan and Anandan discloses “configuring a third application page of the first browser-based application to subscribe to the user interface events originating from the first application page of the first browser-based application” (Srinivasan ¶ 54 and Fig. 4) by providing an example of a web browser with three tabs, which are configured according to the process discussed in Srinivasan ¶ 93. Further, the combination of Srinivasan and Anandan discloses “periodically polling, by the third application page, the browser local storage for the first user interface event; and responsive to the user interface event being published to the browser local storage, updating the third application page of the first browser-based application with information relating to the first user interface event” (Srinivasan ¶ 101) by retrieving the notifications after the time has elapsed.

Regarding claims 5, 12, and 19, the combination of Srinivasan and Anandan discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Srinivasan and Anandan discloses “configuring a plurality of application pages of the first browser-based application to subscribe to the user interface events originating from the first application page of the browser-based application” (Srinivasan ¶ 54 and Fig. 4) by providing an example of a web browser with three tabs (i.e., a plurality of tabs), which are configured according to the process discussed in Srinivasan ¶ 93.  Further, the combination of Srinivasan and Anandan discloses “periodically polling, by each of the plurality of application pages, the browser local storage for the user interface event; and responsive to the first user interface event being published to the browser local storage, updating the respective application pages of the first browser-based application with information relating to the first user interface event” (Srinivasan ¶ 101) by retrieving the notifications after the time has elapsed.

Claims 2, 3, 9, 10, 16, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasan in view of Anandan, as applied to claims 1, 8, and 15 above, in further view of Allamaraju et al., US Patent 7,502,853 (hereinafter Allamaraju), as cited on the Information Disclosure Statement dated November 5, 2020.

Regarding claims 2, 9, and 16, the combination of Srinivasan and Anandan discloses the limitations contained in parent claims 1, 8, and 15 for the reasons discussed above. In addition, the combination of Srinivasan and Anandan does not appear to explicitly disclose “configuring the first application page of the first browser-based application to publish the first user interface event to the browser local storage by creating a data structure containing event data for the first user interface event and storing the data structure in the browser local storage.”
However, Allamaraju discloses a method for “configuring the first application page of the first browser-based application to publish the user interface event to the browser local storage by creating a data structure containing event data for the user interface event and storing the data structure in the browser local storage” (Allamaraju col. 3, l. 59-col. 4, l. 3 and col. 10, ll. 31-40) by disclosing that the portal (i.e., the browser-based application) published the portlet to the consumer using the described data structure and indicating that the data may be saved locally.
Srinivasan, Anandan, and Allamaraju are analogous art because they are from the “same field of endeavor,” namely that of web application design. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan, Anandan, and Allamaraju before him or her to modify the data of Srinivasan and Anandan to include the data structure of Allamaraju.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Srinivasan and Anandan teaches the “base device” for generating web applications. Further, Allamaraju teaches the “known technique” of including an event name and payload in a data structure that is applicable to the base device of Srinivasan and Anandan. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claims 3, 10, and 17, the combination of Srinivasan, Anandan, and Allamaraju discloses the limitations contained in parent claims 2, 9, and 16 for the reasons discussed above. In addition, the combination of Srinivasan, Anandan, and Allamaraju discloses a web application data structure “wherein the data structure includes unique identifier and the payload for the user interface event.” (Allamaraju col. 11, ll. 31-39).

Claims 6, 13, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasan in view of Anandan, as applied to claims 5, 12, and 19 above, and in further view of Elvanoglu et al., US Publication 2006/0248467 (hereinafter Elvanoglu), as cited on the Information Disclosure Statement dated November 5, 2020.

Regarding claims 6, 13, and 20, the combination of Srinivasan and Anandan discloses the limitations contained in parent claims 5, 12, and 19 for the reasons discussed above. In addition, the combination of Srinivasan and Anandan does not appear to explicitly disclose “configuring the plurality of application pages to, in response to the user interface event published by the first application page to the browser local storage, each append a tab identifier to a data structure for the user interface event in the browser local storage.”
However, Elvanoglu discloses a web application system “configuring the plurality of application pages to, in response to the user interface event published by the first application page to the browser local storage, each append a tab identifier to a data structure for the user interface event in the browser local storage.” (Elvanoglu ¶ 53 and Fig. 9).
Srinivasan, Anandan, and Elvanoglu are analogous art because they are from the “same field of endeavor,” namely that of web application design. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan, Anandan, and Elvanoglu before him or her to modify the data structure of Srinivasan and Anandan to include the appended tab identifier of Elvanoglu.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Srinivasan and Anandan teaches the “base device” for designing web applications. Further, Elvanoglu teaches the “known technique” for appending tab identifiers that is applicable to the base device of Srinivasan and Anandan. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claims 7 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Srinivasan in view of Anandan , as applied to claims 5 and 12 above, and in further view of Torney, US Patent 8,950,005, as cited on the Information Disclosure Statement dated November 5, 2020.

Regarding claims 7 and 14, the combination of Srinivasan and Anandan discloses the limitations contained in parent claims 5 and 12 for the reasons discussed above. In addition, the combination of Srinivasan and Anandan does not appear to explicitly disclose “configuring the plurality of application pages to each check a master list in the browser local storage, determine whether each respective application page is last to process the user interface event, and, responsive to a determination of being last to process the user interface event, removing the user interface event from the browser local storage.”
However, Torney discloses a web application system with a cache cleaning process including “configuring the plurality of application pages to each check a master list in the browser local storage, determine whether each respective application page is last to process the user interface event, and, responsive to a determination of being last to process the user interface event, removing the user interface event from the browser local storage.” (Torney col. 1, ll. 61-68).
Srinivasan, Anandan, and Torney are analogous art because they are from the “same field of endeavor,” namely that of web applications. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Srinivasan, Anandan, and Torney before him or her to modify the web applications of Srinivasan and Anandan to include the cache cleaning file of Torney.
The motivation for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Srinivasan and Anandan teaches the “base device” for implementing web applications. Further, Torney teaches the “known technique” for cache cleaning that is applicable to the base device of Srinivasan and Anandan. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Response to Arguments
Applicant’s request filed July 13, 2022, to hold the objections to claims 1-20 in abeyance (Remarks 9) have been noted.

Applicant's arguments filed July 13, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Specifically, Applicant appears to argue that the combination of Srinivasan and Anandan fails to teach the claims as currently amended. (Remarks 9-11). The examiner disagrees.

Although neither Srinivasan and Anandan teach the new limitations in their entirety, these limitations are nonetheless obvious in view of the combination of Srinivasan and Anandan for the reasons discussed above. Therefore, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
What is widget?; December 2015; Whatis.com; Pages 1-2; discusses the plain and ordinary meaning of the term “widget.”


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176